Citation Nr: 0302752	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  93-23 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

3.  Entitlement to an increased (compensable) rating for an 
injury to the right hand and finger(s).

4.  Entitlement to an increased (compensable) evaluation for 
residuals of an injury to the left shoulder and upper arm 
with fragment wound scar.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of an injury to the left calf, with fragment wound 
scar.

6.  Entitlement to an increased (compensable) evaluation for 
residuals of an injury to the right calf, with fragment wound 
scar.

7.  Entitlement to an increased (compensable) evaluation for 
residuals of a right shoulder injury with fragment wound 
scar.

8.  Entitlement to an increased (compensable) evaluation for 
residuals, right ankle wound with fragment wound scar.

9.  Entitlement to an increased (compensable) evaluation for 
residuals of a right wrist injury with fragment wound 
scarring.

10.  Entitlement to an increased (compensable) evaluation for 
residuals, left leg injury with fragment wound scar.

11.  Entitlement to a total disability rating (TDIU) for 
compensation purposes due to individual unemployability.

(The issues of entitlement to service connection for 
dizziness, loss of balance and/or headaches secondary to 
service-connected disabilities will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968, and from February 1976 to June 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) from actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

In pertinent part, service connection was granted for a 
grazing missile injury to the right wrist dorsum, including a 
scar; defective hearing in the right ear; and tinnitus by the 
Board in September 1995; that decision denied some other 
issues, and remanded some other issues for further 
development.

In April 1997, the Board remanded the issues of entitlement 
to an increased (compensable) evaluation for a scar from a 
fragment wound to the left leg and for left upper arm 
shrapnel wound scar.  

In March 2001, the Board again remanded the case on these and 
other issues for additional development of both a procedural 
and substantive nature.  

Since then, the veteran's representative has strongly argued 
that given the veteran's situation (and discussed below in 
the context of his disability impairment), further 
examinations are impractical and unwarranted and that the 
available evidence, including that recently submitted from 
private sources, is entirely adequate for forming the basis 
of an equitable decision on the issues at hand.

During the course of the current appeal, the rating assigned 
for the veteran's PTSD has been increased to the 70 percent 
level now established.  This is not the maximum, however, and 
that issue remains on appeal.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

Although other information of record would tend to reflect 
that the veteran's primary interest in this appellate claim 
is entitlement to a TDIU, his Substantive Appeal, a VA Form 
9, listed the basic issues shown on the cover of this 
decision.  So, notwithstanding the favorable determination 
rendered by the Board with regard to that TDIU issue, the 
other issues also remain on appeal and accordingly, they must 
all be addressed by the Board.

The Board would also note that the issues on the front page 
have been recharacterized as most fittingly describes the 
disabilities involved.  The Board notes that in many 
communications, including a VA Form 21-4138 dated in March 
1998, the veteran has argued that while he has been service 
connected for numerous scars, the other functional impairment 
and muscle damage as a result of these combat injuries had 
not been fully addressed.  

It is also noted that although many of the disabilities for 
which the veteran has service connection are as a result of 
combat injuries during his multiple tours in Vietnam, some of 
these injuries may not have been fully described and/or 
addressed in prior adjudications; accordingly, the Board is 
required to more fully review these from the initial and 
ongoing data of record with regard to those injuries rather 
than merely addressing their status at present for rating 
purposes.

In addition, the veteran has service connection for residuals 
of shrapnel wounds to the penis and chin, rated as 
noncompensably disabling; and tinnitus (for which a 10 
percent rating is assigned).  These issues are not part of 
the current appeal.

In November 2002, the Board corresponded with the veteran and 
his representative, and indicated that regulatory changes had 
taken place with regard to certain of the disabilities on 
appeal, attached copies of the new regulations, and asked if 
he had additional evidence to provide in that regard.  The 
written response was that there was no further evidence to 
submit and the appellate review was to proceed based on the 
evidence of record. 

However, pertinent evidence with regard to some of the 
pending appellate issues has been submitted directly to the 
Board on several occasions; it is filed in the claims file, 
will be described below, and will be considered by the Board. 

The Board is also undertaking additional notice development 
on the veteran's claim for service connection for dizziness, 
loss of balance and/or headaches including as secondary to 
service-connected disabilities.  This will be the subject of 
a later decision pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran's PTSD 
is manifested by GAF generally ranging from 10 to 40/42, 
persistent suicidal ideation, memory deficits, intermittent 
inability to perform activities of daily living, nightly 
nightmares, increased startle response and hostility, 
continual irritability and extreme paranoia, with virtual 
isolation, often literally, in the home and community.

2.  Defective hearing is manifested by predominantly literal 
designations of I in both ears; there is no demonstrated 
exceptional hearing loss pattern.

3.  Residuals of injury to the right hand and fingers are 
manifested by periodic diminished sensation, and some pain 
and swelling in the hand, there is X-ray evidence of multiple 
finger involvement and demonstrated impairment of 
dorsiflexion.

4.  Residuals of fragment wounds to the left upper arm are 
manifested by nontender scars without osseous malalignment or 
limitation of motion at shoulder level, but swelling, muscle 
spasm and signs of painful motion.

5.  Residuals of fragment wounds to the left calf are 
manifested by slight weakness and possible hypertrophy 
without functional limitations, but painful and tender 
scarring.

6.  Residuals of fragment wounds to the right calf are 
manifested by discolored but nontender and nonulcerated scars 
without significant functional impairment.

7.  Residuals of fragment wounds to the right shoulder 
include numbness and tingling sensations and no functional 
impairment but painful and tender scarring.

8.  Residuals of a fragment wound to the right ankle include 
pain and soreness in the joint without other functional 
impairment and absent scar tenderness or ulceration. 

9.  Residuals of fragment wounds to the right wrist include 
diminished sensation and periodic swelling of the wrist 
without tenderness or pain in the scars, but demonstrated 
diminution of ulnar deviation and dorsiflexion without 
ankylosis. 

10.  Residuals of a fragment wound to left leg include 
discolored scars without tenderness or other functional or 
significant cosmetic impact.

11.  Service-connected disabilities render the veteran unable 
to obtain or retain gainful employment.







CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2002).

2.  The criteria for an increased (compensable) evaluation 
for bilateral defective hearing are not met.  38 U.S.C.A. §§ 
1155, 5103, 5107; 38 C.F.R. § 4.85, 4.86, Code 6100 (1998, 
2002).

3.  The criteria for a 10 percent rating and no more for an 
injury to the right hand and fingers are met.  38 U.S.C.A. §§ 
1155, 5103, 5107; 38 C.F.R. §§ 4.71, 4.118, Code 5309 (2002).

4.  The criteria for an increased (compensable) rating for 
residuals of fragment wounds to the left shoulder and upper 
arm are not met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. 
§§ 4.71, 4.118, Code 7803-5 (2002).

5.  The criteria for a 10 percent rating and no more for 
residuals of a left calf injury with tender scar are met.  38 
U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 4.71, 4.118, Code 
7804 (2002).

6.  The criteria for an increased (compensable) evaluation 
for a right calf injury are not met.  38 U.S.C.A. §§ 1155, 
5103, 5107; 38 C.F.R. §§ 4.71, 4.118, Code 7804.

7.  The criteria for a 10 percent and no more evaluation for 
a right shoulder injury with tender scar are met.  38 
U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 4.71, 4.118, Code 
7804.

8.  The criteria for an increased (compensable) evaluation 
for a right ankle injury are not met.  38 U.S.C.A. §§ 1155, 
5103, 5107; 38 C.F.R. §§ 4.71, 4.118, Code 7804.

9.  The criteria for a 10 percent and no more evaluation for 
a right wrist injury with limitation of motion are met.  38 
U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 4.71, 4.118, Code 
5215 (2002).

10.  The criteria for an increased (compensable) evaluation 
for a left leg injury are not met.  38 U.S.C.A. §§ 1155, 
5103, 5107; 38 C.F.R. §§ 4.71, 4.118, Code 7804.

11.  The criteria for entitlement to a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the appellant's case. A review of the record discloses 
that the RO attempted to obtain the veteran's service medical 
records through the National Personnel Records Center (NPRC) 
in St. Louis, Missouri, and asked the veteran for any service 
medical records he may have in his possession or if he knew 
where it could obtain copies of the service medical records.  
Additionally, the record reflects that thereafter, the RO 
again attempted to obtain the veteran's files.

Also, in the rating decisions, the statement of the case, and 
supplemental statements of the case, the RO informed the 
appellant of the evidence necessary to establish the various 
benefits sought, and as required, included the pertinent 
regulations that applied to the appellant's claim.  
Correspondence copies of these determinations were mailed to 
the appellant's accredited representative.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications. See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Considerable correspondence has been exchanged with the 
veteran's attorney with regard to the necessity for 
additional examinations and similar evidence acquisitions, 
and the evidence sustains that the attorney is well aware of 
the respective responsibilities on veteran and VA for 
obtaining which evidence in keeping with the tenets of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate that claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant and the changes articulated 
in the new legislation are less stringent.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).


General Criteria: Increased Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Except as otherwise provided in the Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (2002).  

One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14 (2002), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.

The Board notes that the Court, in Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), held that conditions are to be rated 
separately under unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14 (2002).  
Accordingly, where manifestations such as symptomatic 
scarring, bone or joint deformity or limitation of motion, 
and/or nerve involvement are present, VA must assess whether 
such are, in fact, separately compensable.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. In reviewing the claim for a 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of muscle injuries, particularly as they relate 
to residuals of gunshot and shell fragment wounds. Under the 
old version, 38 C.F.R. § 4.56 provided that a slight or 
insignificant disability of muscles was a simple wound, 
without debridement, infection or effects of laceration. The 
service medical records would show a record of a wound of 
slight severity or relatively brief treatment and return to 
duty; healing with good functional results; and no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals. Objectively, the medical evidence would show a 
minimum scar; slight, if any evidence of fascial defect or 
atrophy or of impaired tonus; no significant impairment of 
function and no retained metallic fragments.

Also under the old version, a moderate disability of muscles 
was a through and through or deep penetrating wound of 
relatively short track by a single bullet or small shell or 
shrapnel fragment; absence of the explosive effect of a high 
velocity missile, and of residuals of debridement or of 
prolonged infection. The service medical records would show a 
record of hospitalization in service for treatment of the 
wound. In addition, there would be records following service 
of consistent complaints of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue and fatigue- 
pain after moderate use, affecting the particular functions 
controlled by the injured muscles. Objectively, the medical 
evidence would show a moderate injury to a muscle group 
manifested by entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate a relatively 
short track of missile through tissue; signs of moderate loss 
of deep fasciae or muscle substance or impairment of muscle 
tonus, and definite weakness on comparative tests. 38 C.F.R. 
§ 4.56 (b).

The new version of 38 C.F.R. § 4.56 is otherwise basically 
the same as the old version. Additionally, the current 
provisions of 38 C.F.R. § 4.56 (a) and (b) were formerly 
contained in 38 C.F.R. § 4.72, effective prior to June 3, 
1997. However, for the sake of clarity and in order to show 
that both versions have been fully considered by the Board, 
the Board will set forth the new version.

Under the new version of the rating criteria, 38 C.F.R. § 
4.56 provides that: (a) an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe.

38 C.F.R. § 4.56 (d) (1) describes slight disability of 
muscles: (i) Type of injury: simple wound without debridement 
or infection; (ii) History of complaint: service department 
records of superficial wound with brief treatment and return 
to duty; healing with good functional results; no cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c); (iii) Objective findings: minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus; no 
impairment of function or metallic fragments retained in 
muscle tissue.

38 C.F.R. § 4.56 (d) (2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue. Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


PTSD
Factual Background

Prior psychiatric and psychological evaluations are in the 
file for comparative purposes.

When first hospitalized by VA in 1992, the veteran was 
intoxicated and had feelings of desperation with nightly 
nightmares, flashbacks and chronic hypervigilance, difficulty 
interacting with others, frequent isolation and emotional 
numbing.  He had contemplated suicide.  He had some stress 
from his personal relationships.  Global Assessment of 
Functioning (GAF) was felt to be 60 at that time, with a 
recent high of 85.  He improved during hospital care. 

On VA psychiatric evaluation in December 1992, the veteran 
gave a history of working construction and indicated that 
often he would think a jackhammer was a machinegun and dive 
for cover, etc.  He had daily recurrent nightmares and a very 
easy startle response.

On VA examination in December 1995, the veteran indicated 
that he drove a truck in construction for a living.  He said 
he had no friends, and would get nervous and paranoid in 
groups; he had lived with his girlfriend for 2 1/2 years.  He 
would go fishing or hunt pheasant alone several times a year, 
and occasionally would go camping and get drunk by himself.  
He said he had had some friends in whom he could confide in 
Vietnam, and had not used drugs there because he was afraid 
he would not be able to do his job properly.  On returning 
from Vietnam, he said he was changed: he felt alienated and 
victimized, could not sleep and was irritable; had trouble 
with wife and his boss; and tried drinking himself to death.  
He said he had had 20-25 jobs in the past 7 years.  He said 
he could not stand to be yelled at and generally would leave 
the job because he felt used or abused.  He had once had his 
own construction business which he said he had lost.  

The veteran described ongoing nightmares and considerable 
sleep impairment.  He said he was tired of the nightmares, 
could not handle "blood and guts", and constantly thought 
of killing himself.  On examination, his affect was angry and 
suspicious for the first 2/3rds of the interview during which 
time he sat in a tense posture and made restless movements.  
He was very guarded in his answers and did not give away more 
than necessary, although his responses were spontaneous and 
goal directed.  He was quite irritable, had problems 
concentrating and said the nightmares were getting worse.  
The diagnosis was PTSD on Axis I; Axis III were hearing loss 
and scars from wounds; and Axis IV was severe.  His GAF was 
50.  He was also found to have gastrointestinal symptoms 
associated with the PTSD.

Continuing VA outpatient reports from the late 1990's show 
ongoing problems with suspiciousness, irritability, 
dissociative thoughts while driving, sleep problems, feeling 
utterly worthless, and suicidal thought; medications were 
changed to help his depression.  He made some attempts to 
participate in psychotherapy.

On VA examination in June 1998, the veteran described his 
inservice and postservice experiences and current symptoms.  
He said that he was driving a truck part-time, but this was 
becoming increasingly difficult and he thought he might drop 
it soon.  He had had nightmares every night that week but 
could only incompletely relate the experiences revisited and 
did so with irritation.  He reported that he had "totaled" 
a couple of trucks in the past, and referenced suicidal 
thoughts in that regard.  He also reported trouble with 
crowds.  If he was in a restaurant, he would sit with his 
back to a wall.  He was unable to be around people and his 
sleep was bad.  He had recurrent and intrusive recollections 
and nightmares at least several times a week.  He had 
flashbacks when he was back in a painful situation.  He was 
unable to identify the particular triggers for this 
experience or the increased frequency of the episodes.  When 
speaking of various every-day situations, he was  primarily 
irritable and described limited interests.  He felt broadly 
distant from others except for his wife, for whom he had 
affection.  He said he was irritable, sought solitude, and 
was hypervigilant.  The veteran said that he had used alcohol 
in the past but was not doing so at present.  His GAF was 50.  
The PTSD diagnosis was confirmed.

On VA examination in August 1998, he complained of daily 
headaches.  The examiner referred to his most recent 
psychological evaluation.  He was noted, in summary, to be 
unable to maintain a marriage, had had protracted problems in 
the past with drinking, and had considerable work 
instability.  He admitted to having been abusive during one 
marriage, and indicated he was hypercritical.  His most 
recent marriage had lasted 2 years.  He continued to have 
nightmares about 2-3 times per week and to be socially 
isolated.  He said that his wife was caring but could not 
understand his nightmares and preoccupations, and experiences 
such as flashbacks.  He had seen a VA physician for about 2 
years for treatment and sessions with medications having been 
somewhat helpful in the past 6 months.

The examiner described the veteran as having a high degree of 
suspicion and anger.  The veteran articulated that 
notwithstanding his best efforts, he felt that he had been 
abandoned.  He continued to be harassed by memories and 
thoughts of lost friends and violent actions.  At times he 
was moderately suicidal and had endless social and historical 
resentments.  He was not presently suicidal.  Diagnosis was 
chronic, severe, PTSD, with a GAF of 50.  The veteran was 
otherwise noted to have depression and dyspepsia.

On VA psychological evaluation in September 1999, a similar 
history was given to that cited above.  The examiner noted 
that the veteran spoke in a low tone of voice, had poor eye 
contact and his mood was sullen, irritable and depressed.  He 
had poor self esteem, hopelessness, restless sleep, was 
easily startled, was withdrawn and hostile towards Asian 
individuals, and had poor concentration and interest in 
everyday activities.  The veteran said that he had tried 
suicide on several prior occasions; that he felt worthless 
most of the time; and that his memory had gotten worse.  GAF 
was 50; the diagnosis was severe PTSD. 

A report from JEB, Ph.D., dated in April 2001, was to the 
effect that she had seen the veteran and that there were 
rather vague goals to the treatment.  The veteran said he was 
in his third marriage.  He reported that his wife was 
wonderful and understanding.  However, he still would become 
irritable easily and had terrible nightmares and frequent 
suicidal urges (and a few prior attempts), as well as 
constant headaches.  

Another report from Dr. B, dated in August 2001, was to the 
effect that she had seen the veteran who commented that the 
prior week had been very bad and that he had treated his wife 
badly.  She annotated the intact sheet that he was "worse". 

A more comprehensive report from Dr. B, dated in October 
2001, is also of record.  She stated that she had now had the 
time and opportunity to review his records and interact with 
the veteran in greater depth.  At the present time, he was 
experiencing an increase in his symptoms after the terrorist 
attacks of 9-11.  He was sleeping only 2 hours per night 
(having previously been able to get 4 hours sleep before 
nightmares began).  His appetite was variable and he was 
losing weight at present.  He admitted that he sometimes 
heard voices and had visual hallucinations, not related to 
wartime scenes, and daily headaches.  He said that he had 
almost succeeded in a suicide attempt the previous week but a 
patrolman had pulled him over and gave him a speeding ticket.  
Sometimes he would go down to the river for days at a time 
and stay there alone for several days.  He said he thought he 
would need to make this trip again soon.

The veteran had held 45-50 jobs in the past 30 years because 
he would get "too paranoid" to stay with one company.  The 
Axis I diagnosis was PTSD; Axis II was deferred; Axis III was 
chronic headaches; Axis IV was severe (lack of support 
system, national tension re: terrorists); Avis V (GAF) ranged 
from 10 to 40 depending on the day.

The veteran said that he seemed to have received some benefit 
from the session but did not want any recall or memory 
treatment for his disorder.  He said he would call when he 
wanted more relief.  
 
A statement is of record from a clinical psychologist, Dr. 
JB, at the Lincoln Behavioral Health Clinic, dated in 
September 2002 to the effect that the veteran had again been 
seen in mid-August 2002 and reported that

(h)e was not doing very well.  He had 
quit his job about two weeks prior, due 
to increasing irritability and paranoia.  
He admits that he is constantly checking 
(at home or when he's driving or out in 
public) for dangerous people or 
situations.  He noted that he feels very 
angry about how he is treated "by 
everybody".  He further noted that the 
terrorist and post-9-11 stuff is really 
getting worse for him.  He planned to 
hide out on the river until he felt safe 
again.  He is having nightmares every 
night and is now sleeping in a separate 
bedroom from his wife.  He appeared to be 
very tense and startled easily during our 
session.  I see no improvement, rather 
deterioration, in his condition.  My 
diagnosis remains the same.  He does say 
that he will return for help if things 
get much worse, but his level of trust 
makes this somewhat unlikely.

She diagnosed PTSD as Axis I; Axis II was deferred; chronic 
headaches was Axis III; Axis IV was severe (lack of support 
system, national tension re: terrorists); and concluded that 
Axis V, his Global Assessment of Functioning (GAF) score 
ranged from 10 to 40, depending on the day.

A psychological assessment from JB, Ph.D., dated in November 
2002 is of record.  At that time, the veteran was anxious but 
fully comprehended the purpose of the interview.  The veteran 
reported that he had been married three times.  As for work, 
he said the he had had anywhere from 30-45 different jobs, 
usually in trucking or construction.  He took only jobs where 
he could be alone and left the jobs due to paranoid ideation 
or hostile conflict with other workers.  He said that he 
consistently had difficulty conforming to social standards.  
Although he had had psychiatric problems since military 
service, his mental health had significantly deteriorated 
since the events of 9-11.  These events had triggered 
tremendous fear that not only he was doomed but that the 
country was doomed as well.  He had significant anxiety on a 
daily basis and panic attacks any time he was around a group 
of people.  He totally avoided crowds and would stay in bed 
all day.  His panic attacks were triggered by a variety of 
sounds and smells.  He also had some visual triggers.  The 
anxiety attacks would last for 1 to 24 hours.  He often tried 
to cope with his anxiety by spending "time at the river", 
periods which could last from 1 to 7 days.  He would often 
have no recall of that time on the river and would use his 
watch to set the date to know when to go home again.  He said 
that he did not make any plans because he did not know what 
was going to happen next to him or the world.

He had taken medication in the past, but said it made him 
feel like a zombie and increased his paranoia because he 
would then not feel alert enough to fend off any danger that 
might happen.  On examination, while he was oriented times 4, 
he had a lot of trouble being specific and his vagueness was 
assumed to be a part of his paranoid ideation as well as his 
lack of social interactions.  He was able to analyze, etc. 
some information but his mood was usually depressed, and 
affect was somber.  His emotional reaction was incongruent 
and he appeared frozen and showed no emotional reaction.  
Rate of speech was minimal and slow.  There was relevance and 
continuity to his conversation but his affect always remained 
flat.   

There was a small tremor in his hands at times, and he had 
avoidant eye contact most of the time.  His judgment and 
insight were minimal and he reported that he was very 
frightened to pursue any kind of psychotherapy for his 
condition fearing that it would only worsen his condition.

In terms of adaptive functioning, the veteran reported 
restrictions of daily living and there were days when he did 
not get out of bed, did not eat and would not speak to 
anyone.  He had difficult in maintaining social functioning 
including no close friends.  He was easily irritated by 
stupid remarks and thus tended to avoid people.  Episodes of 
deterioration were occurring with all reports of increased 
terrorist alerts in the country.  His ability to sustain 
concentration and attention was impaired by his 
hypervigilance to sounds and sights which might mean danger 
to him.

The veteran did seem to have an ability to understand and 
remember short and simple instructions.  However, his ability 
to carry out short and simple instructions under ordinary 
supervision would vary based on the level of hypervigilance 
and any stimuli in the area.  His ability to relate 
appropriately was also impaired because of his suspiciousness 
of other people and his susceptibility to irritation.  His 
ability to adapt to change was also impaired by his 
hypervigilance.  Any change would set-off other triggers of 
possible danger.

The examiner felt that while the veteran was probably capable 
of handling his own funds, he did not want to interact with 
people in order to purchase items or pay bills.  The Axis I 
diagnosis was PTSD; Axis IV showed moderate stressors 
including difficulty maintaining a marriage and loss of 
employment.  His GAF was felt to be at a maximum of 42 in the 
past year.  He was frightened of obtaining any kind of 
treatment, and since he had been experiencing the condition 
for a very long time, it was felt that the condition would be 
chronic and would probably be with him for the rest of his 
life.

Also received at the Board in late December 2002 was a report 
that the veteran had been awarded Social Security 
Administration (SSA) benefits staring January 1, 2003, and 
that the award letter would be forwarded when received.  
Actual payments were being delayed until such time as a 
suitable person could be found to accept same on his behalf. 

Criteria

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2002), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling.  Lower evaluations are 
assignable for less disabling impairment.

Analysis

The Board has extensive data with which to assess the 
veteran's current psychiatric situation.  There is no 
question that it is regrettably very poor.  To summarize the 
recent findings, his GAF ranges from 10 to the low 40's, 
reflecting an almost vegetative response to his environment.  
The veteran has low self esteem; and regularly thinks of and 
often acts on suicidal ideation.  He has nightly and 
significant sleep disturbance with nightmares, and is 
increasingly angry, frightened, paranoid and irritable.

The veteran has manifested long periods of anxiety leading to 
virtual isolation in the community and grave impact on what 
little remains of his family life.  His social interactions 
are nil.  

The veteran has minimal judgment and insight, and is 
hypervigilant rendering him more nearly than not totally 
impaired in his social environment.  Occupationally, he has 
had myriad jobs over the years, primarily in trucking, but is 
now to the point where he cannot work.  On repeated occasions 
in the time immediately prior to his quitting his last job, 
he admitted that he regularly acted out his suicidal 
ideations while behind the wheel of his truck, resulting in 
the scary proposition that if he did try to work, his mental 
health or the lack thereof might well be placing others in 
jeopardy as well as himself.  

On review of the mass of evidence of record, the Board finds 
that it is nearly unimaginable that the veteran could find 
work, or for that matter, that he would try to do so.  More 
importantly, it is fairly inconceivable that anyone who was 
in the least familiar with his situation would consider 
hiring him given his abominable mental health condition.  

The Board finds that with resolution of all doubt in his 
favor, his symptoms more nearly than not fulfill the criteria 
for a 100 percent schedular evaluation for PTSD.


Bilateral Defective Hearing
Factual Background

On his service separation examination, audiometric evaluation 
in May 1968, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
10
30
LEFT
60
40
45
25
40

Pure tone thresholds of 30 decibels in the right ear and 25 
decibels in the left ear were shown at the 6,000 Hertz 
levels, respectively. 

On VA audiometric evaluation in late 1992, air conduction 
testing showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
65
70
LEFT
35
40
45
75
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear, and 90 percent in the left ear.  
Otherwise, reflex data were consistent with a cochlear loss.  
Audiometric configuration was felt to be consistent with a 
history of noise exposure and constant moderate to severe 
tinnitus.  It was noted on the general examination that in 
addition to the continuous ringing in his ears, he had 
hearing loss and that he had been told that hearing aids 
could possibly improve his hearing deficit.

On VA examination in December 1995, the veteran was noted to 
have a hearing loss.

On VA examination in June 1998, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
65
60
LEFT
30
25
50
70
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.  
It was felt that his hearing loss was not to the point where 
amplification might help in his hearing ability.

On the authorized VA audiological evaluation in September 
1999, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
65
65
LEFT
25
20
45
65
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 76 percent in the left ear.

Evaluative records including various test procedures are of 
record from FES, M.D., as well as audiometric testing 
accomplished in January 2001 by SWH, Ph.D.  These audiometry 
results in raw form are in the file; speech reception 
threshold on both left and right was said to average 65 
decibels at all pertinent frequencies.  Speech recognition 
was 88 percent in the right and 84 percent in the left at 95 
decibels.  It was noted that he had worn hearing aids from VA 
for several years.  Testing by Dr. S reportedly showed some 
abnormalities on sensory organization portions (test 
Condition 5) of the tests indicating vestibular dysfunction 
pattern.

A summary report in January 2001 by Dr. S was to the effect 
that his impression was that the veteran had 
disequilibrium/dizziness of longstanding, exact etiology 
uncertain.  It was felt that this was either due to other 
causes such as of vestibular nature; or because of severe, 
essentially flat to slightly sloping sensorineural hearing 
loss, and in that regard, it was considered whether there 
were elements of chronic and intermittent longstanding 
endolymphatic hydrops, bilateral.  It was also noted that he 
had severe bilateral predominantly sensorineural hearing 
loss, with grossly socially inadequate hearing thresholds but 
satisfactorily aided.  This was felt to be due to probable 
combined hearing loss including possible chronic 
endolymphatic hydrops, bilaterally, with additional element 
of noise-induced hearing loss secondary to his Vietnam 
military service.  It was further noted that he had tinnitus 
secondary thereto.  Further vestibular evaluation was 
recommended.

A report of evaluation dated in October 2002 by NTB, M.D., 
indicated that the veteran said that he had a hearing deficit 
as a result of his Vietnam service.

Criteria

As stated in the SSOC, changes were made in June 1999 to the 
Schedule for Rating Disabilities for diseases of the ear and 
other sense organs, as set forth in 38 C.F.R. §§ 4.85, 4.86, 
and 4.87 (2002).  Where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

Under the old criteria, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999). VA Regulations - Title 38 Code of Federal Regulations 
Schedule for Rating Disabilities - Transmittal Sheet 23 
(October 22, 1987). See 52 Fed. Reg. 44117-44122 November 18, 
1987, and correction 52 Fed. Reg. 40439 December 7, 1987.

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

Under the new criteria, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  VA Regulations - Title 38 Code of 
Federal Regulations Schedule for Rating Disabilities - 
Transmittal Sheet 23 (October 22, 1987). See 52 Fed. Reg. 
44117-44122 November 18, 1987, and correction 52 Fed. Reg. 
40439 December 7, 1987.  To evaluate the degree of disability 
from bilateral service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. §§ 4.85 and Part 
4, Diagnostic Code 6100 (2002).

An examination for hearing impairment for VA purposes must be 
conducted by a state- licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. 38 C.F.R. § 4.85(a) (2002).

Also under the new criteria, Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. 
§ 4.85(c) (2002).

Under 38 C.F.R. § 4.86(a) (2002), it states that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

Under the rating schedule, ratings for defective hearing are 
established according to the degree of hearing impairment at 
1,000, 2,000, 3,000 and 4,000 Hertz in combination with the 
degree of speech discrimination ability.  38 C.F.R. § 4.85 
and § 4.87, Codes 6100-6111 (2002).  The VA rating schedule 
sets forth 11 levels of auditory acuity, shown in chart form, 
designated as level I for essentially normal hearing through 
level XI for profound deafness.

Effective June 10, 1999, while the veteran's claim for an 
increased rating was pending, the VA amended the provisions 
of the Rating Schedule pertaining to the evaluation of 
service-connected hearing loss disability. See 64 Fed. Reg. 
25,202 through 25,210 (1999) [codified at 38 C.F.R. §§ 4.85- 
4.87].

Under the rating criteria in effect before June 10, 1999, 
evaluations of bilateral defective hearing were determined 
according to the extent of organic impairment of hearing 
acuity established by controlled speech discrimination tests 
and the average hearing threshold level determined by pure 
tone audiometry testing.  Ratings for defective hearing 
reflected the degree of hearing impairment at 1,000, 2,000, 
3,000 and 4,000 Hertz in combination with the degree speech 
discrimination ability.  38 C.F.R. § 4.85 and § 4.87, Codes 
6100 through 6111 (as in effect before June 10, 1999).  The 
rating schedule set forth 11 levels of auditory acuity, shown 
in chart form, designated as level I for essentially normal 
hearing through level XI for profound deafness.

Under the revised regulation effective June 10, 1999, the 
schedular criteria based on pure tone audiometry and speech 
discrimination for the purpose of determining the applicable 
auditory acuity level have not changed, but the revision 
includes the addition of provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the 
rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.

The evaluations derived from the rating schedule are intended 
to make proper allowance for improvement by hearing aids, and 
examinations to determine such improvement are, therefore, 
unnecessary.  38 C.F.R. § 4.86.  

Thus, even though medical records reflect that the veteran 
uses a hearing aid, the payment of additional compensation 
based upon the use of assistive devices is inconsistent with 
the purpose of VA compensation.  See 52 Fed. Reg. 44, 118 
(1987).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).


Analysis

In assessing the veteran's current disability from defective 
hearing, there are noteworthy collateral factors.  For 
instance, it is noted that he has long had bilateral higher 
frequency loss (i.e., outside the conversational ranges), 
which is not compensated within the schedular criteria.  He 
is receiving a 10 percent rating for associated tinnitus.  He 
has also been provided hearing aids, which assist in his 
everyday coping with the hearing loss, but which are built-
into the schedule and are not separately addressed for 
purposes of ratings.  And finally, recent testing has shown 
some findings as to other associated symptoms that need to be 
researched further; to an extent, these will be addressed in 
part with regard to the several other issues of service 
connection now pending.

Nonetheless, the veteran's service-connected bilateral 
hearing loss is currently evaluated as noncompensably 
disabling under 38 C.F.R. § 4.85, Code 6100.  The assignment 
of disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, supra.  And whether 
old or new criteria are utilized, repeated audiometric 
evaluations in this case have shown literal designations 
which reflect no more than a noncompensable rating at present 
(and for the most part, literal designations of I in each 
ear).   

Under revised regulations, there are special provisions for 
hearing loss that has certain idiosyncratic characteristics.  
The Board has also considered the provisions under 38 C.F.R. 
§ 4.86 (2002) for exceptional patterns of hearing impairment.  
However, the veteran does not have a puretone threshold of 55 
decibels at the required frequencies such as to require 
application of 38 C.F.R. § 4.86(a).  Further, the several 
audiograms do not demonstrate the requisite 30 decibel loss 
at 1,000 Hertz and 70 decibel or more loss at 2,000 Hertz to 
warrant consideration of 38 C.F.R. § 4.86(b).  Accordingly, 
he does not meet the requirements for special ratings based 
on the peculiarities of the loss itself.  


Injury, right hand and finger(s)
Factual Background

Service medical records show that the veteran injured his 
right hand and was said to have incurred shrapnel and 
fragmentation wounds in 1967 from which he had himself 
removed fragments.  When seen in 1967 for treatment of 
unrelated infection, he was also reported to have fractured 
his "1st and 2nd metacarpals".  

Post-service records would reflect that in February 1968, he 
was again on a reconnaissance mission when hit by fire.  The 
resultant multiple fragmentation wounds included some 
involving the arm, right ankle, right lower leg, left lower 
leg and back.  These areas were dressed and did not become 
infected.  On occasion thereafter, the veteran reported 
removing fragments.

In March 1968, he reported that he had had hit his right hand 
the prior day.  He had complaints of severe pain and was 
unable to move his little finger (5th metacarpal).  

On VA hospitalization in December 1977 for unrelated 
disorder, the veteran reported that he had a 5 year history 
of occasional numbness and tingling in his right upper 
extremity, and that his right hand and wrist had swollen 
twice the normal size on 4 different occasions in the prior 2 
months.  

X-rays on VA examination in December 1992 showed a slight 
deformity of the 5th metacarpal bone which was felt to be the 
residual of old injury.  Physical examination showed multiple 
small circular hyperpigmented areas as a result of very fine 
fragmentation wounds.  These were nontender and without 
herniation.  The residuals were said to be consistent with 
fragmentation wounds from which fragments may have been 
removed initially as part of the inservice care, or later by 
the veteran himself as they worked their way to the surface.    

On VA examination in December 1995, photos were taken of the 
scars and are of record.

On VA examination in 1997, the veteran said that the scars on 
the right upper arm and wrist caused him constant muscle 
aching.  He was unable to participate in sports like he used 
to, i.e., playing ball, because throwing or swinging a bat 
would increase the pain.  Photos were taken and are of 
record.

On VA examination in June 1998, the veteran recalled his 
injury to the right hand and wrist in 1967 which he cleansed 
himself.  A physician had later seen the wound and told him 
he had done a good job of cleaning it.  He now had complaints 
of decreased strength in the right hand (major) which was 
most noticeable when driving his dump truck and driving over 
rough ground.  He would have problems controlling the 
steering wheel in both directions.  He also had frequent 
discomfort in the wound area on cold weather which made it 
worse.  He thought the strength was decreased in the right 
hand as well.

On examination there was a diagonally hypopigmented scar on 
the dorsum proximal to the right wrist.  It measured 5 cm. in 
length and was about 1/2 cm. wide.  There was some loss of 
subcutaneous tissue deep in the scar but no specific 
additional tenderness elicited with deep palpation.  Hand 
grip was somewhat decreased in the right hand.  Shaking hands 
was somewhat stronger than when he was simply gripping.  
There was no sign of muscle atrophy of the right hand or 
wrist.  Opposition of the right thumb and little finger was 
good and strength 5/5.  Dorsiflexion of the right wrist was 
to 60 degrees (as compared to 70 degrees in the left wrist), 
the bilateral plantar flexion of 80 degrees.  Radial 
deviation was 30 degrees and ulnar deviation 40 degrees, 
bilaterally.  X-rays were felt to be normal.  Diagnosis was 
gunshot wound to the dorsal right wrist with subjective 
impairment.

On VA examination in August 1998, there was decreased hand 
grip strength on the right.  The examiner described trauma 
scars to the right arm.  There was an elongated oval scar on 
the deltoid muscle measuring 4 1/2 x 1 1/4".  There was an 
additional scar of the right wrist which measured 2 x 1/4".  
Circumference of the right wrist was 8" as compared to 8 
1/4" for the left wrist.  X-ray of the right little finger 
was said to be suboptimal; and although wrist was said to be 
normal, the examiner diagnosed degenerative changes to the 
right extremity secondary to history of trauma.  Neurological 
evaluation showed the biceps to be 2/4.  Another notation was 
that an X-ray of the "left" hand was done in June 1998 and 
showed mild degenerative changes involving the 1st 
interphalangeal joint but no acute osseous injury.

On VA examination in September 1999, there were scars on the 
right little finger without significant functional deficit.

A report of evaluation dated in October 2002 by NTB, M.D.  
Dr. B reported that on examination, the veteran reported 
having right upper extremity problems in general but no 
specific right little finger impairment was described.  
However, because of the added problems with other parts of 
the right upper extremity including the wrist, he dropped 
things and he found that he had numbness in the right hand.  
The veteran said that this problem had increased over the 
last several years.  The veteran also demonstrated two small 
scars, 4 x 5 mm. on his right forearm as a result of his 
shrapnel injury.  

Criteria

A superficial scar that is poorly nourished with repeated 
ulceration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7803. 

A superficial scar that is tender and painful on objective 
demonstration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7804. 

A scar may also be rated based on limitation of function of a 
part affected.  38 C.F.R. § 4.118a, Diagnostic Code 7805.

Disability of the finger joints, affecting motion, is 
evaluated on the basis of ankylosis under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216 to 5227 (2002).  A Note provides that 
limitation of motion of the fingers of less than one inch 
either toward or away from the palm is not considered 
disabling.

The residuals of a fracture of a 5th metacarpal may be 
evaluated under the provisions of Diagnostic Code 5227 of the 
Rating Schedule. Diagnostic Code 5227 which provides that, 
for ankylosis of any finger, other than the thumb, index or 
middle finger, a noncompensable evaluation is warranted.

The rating schedule provides that unfavorable ankylosis 
exists where it is not possible to bring the finger to within 
two inches of the median transverse fold of the palm.  
Ankylosis of the MCP and PIP with either joint in extension 
or extreme flexion will be rated as amputation.  38 C.F.R. § 
4.71a, Notes preceding Diagnostic Code 5216.  Extremely 
unfavorable ankylosis of the fingers exists when all joints 
are in extension or in extreme flexion or with rotation and 
angulation of the bones and this will be rated as an 
amputation.  38 C.F.R. § 4.71a, Notes following Diagnostic 
Code 5219.

Diagnostic Code 5156 provides that, where there is amputation 
of the little finger without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto, a 10 
percent evaluation will be assigned.  Where there is 
amputation of the little finger with metacarpal resection and 
more than one half of the bone lost, a 20 percent evaluation 
will be assigned.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (2002).

With regard to the veteran's residuals of gunshot wound to 
the right hand, Diagnostic Code 5309 sets forth the rating 
criteria for Muscle Injuries to Muscle Group IX, which are 
the intrinsic muscles of the hand including the thenar 
eminence; short flexor, opponens, abductor and adductor of 
the thumb; hypothenar eminence; short flexor, opponens and 
abductor of little finger; the four lumbricales; four dorsal 
and three palmar interossei, which affect the forearm muscles 
that act in strong grasping movements and are supplemented by 
the intrinsic muscles in delicate manipulative movements.  
The Diagnostic Code indicates that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc. The disability is rated on limitation of 
motion, with a minimum of 10 percent.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5309 (2002).

38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 (2002) rate 
ankylosis and limitation of motion of single digits and 
combinations of digits.  When classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227, the following rules will be observed: (1) 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation; (2) ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) With 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable; and 
(4) with the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation.

The ratings for Diagnostic Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm.  The ratings for codes 5220 through 5223 
apply to favorable ankylosis or limited motion permitting 
flexion of the tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not considered 
disabling.  Combinations of finger amputations at various 
levels, or of finger amputations with ankylosis or limitation 
of motion of the fingers will be rated on the basis of the 
grade of disability, i.e., amputation, unfavorable ankylosis, 
or favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5219, unfavorable ankylosis of two 
digits of one hand, a 20 percent evaluation is warranted for 
unfavorable ankylosis of the (minor) ring and little finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5219.

Under Diagnostic Code 5223, favorable ankylosis of two digits 
of one hand, favorable ankylosis of the ring and little 
finger warrants a 10 percent evaluation for the minor or 
major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5223.

Under Diagnostic Code 5227, ankylosis of any finger other 
than the thumb, index finger, or middle finger is not 
compensable, unless such ankylosis is extremely unfavorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5227.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  However, where a veteran is in 
receipt of the highest schedular evaluation for limitation of 
motion, and a higher evaluation requires ankylosis, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).

The initial rating for the veteran's hand injury described it 
as residuals of the fracture of the veteran's 5th metacarpal 
of the right hand and rated it under Diagnostic Code 5299-
5227, [rating by analogy to ankylosis of any other finger, 
pursuant to 38 C.F.R. § 4.27].  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Under 
Diagnostic Code 5227, favorable or unfavorable ankylosis of 
the little finger of either hand warrants a noncompensable 
evaluation.  Ankylosis is considered to be favorable when the 
ankylosis does not prevent flexion of the tip of the finger 
to within 2 inches (5.1 cm.) of the median transverse fold of 
the palm.  It is unfavorable when it precludes such motion.  
A note to Diagnostic Code 5227 indicates that in cases 
involving extremely unfavorable ankylosis, the condition will 
be evaluated as amputation under Diagnostic Codes 5152 
through 5156.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  
Under the criteria of Diagnostic Code 5156, a 10 percent 
evaluation is assignable for amputation of the little finger 
of the major hand without metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5156.  A 20 percent 
evaluation is assigned with metacarpal resection (more than 
one-half the bone lost).  Id.

Analysis

In this case, the veteran experienced several right hand and 
finger injuries in service and is entitled to be compensated 
for the aggregate residuals thereof.  At one time or another, 
records show that he fractured the right 1st, 2nd and 5th 
metacarpals.  X-rays have confirmed osseous damage therein on 
one or more occasions.  However, there is no current sign of 
significant limitation of motion due to the arthritis as 
contemplated under the schedular criteria cited above.

In this regard, there is some scarring as identified above, 
but none is specifically tender or painful and none of the 
scars are ulcerated.  Although the right hand scars are of 
varying depths, and one or more evidence a minor loss of 
subcutaneous tissue, they do not cause significant functional 
impairment, in and of themselves.  

Moreover, although there is continued X-ray evidence of 
injury, and some symptomatology is shown in the three fingers 
that were injured, the criteria for a compensable rating for 
one or more fingers is quite stringent, as shown above; and 
in this case, there is insufficient disability as to warrant 
a compensable rating under the provisions for rating one or 
multiple digits.  

However, the veteran has demonstrated diminished sensation as 
well as decreased right hand strength and grip which was 
cause for functional impairment when the veteran was driving 
his truck.  There is evidence of atrophy of about 1/2" and 
periodic swelling in the hand.  As noted above, the 
regulations contemplated that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  And accordingly, the Board finds that the 
overall impairment of right hand, including the measurable 
loss of 10 degrees of dorsiflexion, warrants the minimum of 
10 percent under Code 5309.  Absent greater functional loss 
at present, an evaluation in excess of 10 percent is not 
presently warranted for residuals of right hand and fingers 
disability regardless of the specific criteria utilized.


Residuals injury to left shoulder 
with fragment wound scar, left upper arm
Factual Background

Service records show that in October 1967, the veteran 
experienced multiple shrapnel wounds to various portions of 
his body.  

A similar notation was made on the VA Form 07-3101 dated in 
June 1968, to the effect that the shrapnel wounds had been 
dressed at that time.  They were not noted to be symptomatic 
at separation.

Post-service records would reflect that in February 1968, he 
was again on a reconnaissance mission when hit by fire.  The 
resultant multiple fragmentation wounds included some 
involving the left upper arm.  These were dressed and did not 
become infected.  On occasion thereafter, the veteran 
reported removing fragments.

On VA examination in 1992, the veteran had multiple small 
circular hyperpigmented areas as a result of very fine 
fragmentation wounds, most measuring 3 mm. in diameter and 
brownish in color on the left upper arm.  These were 
nontender and without herniation, and consistent with 
fragmentation wounds from which fragments may have been 
removed initially in service, or later, by the veteran 
himself as they worked their way to the surface.  

On VA examination in December 1995, photos were taken of the 
scars and are of record.

On VA examination in 1997, additional multiple photos were 
taken and are of record.

On VA examination in August 1998, there was a subcutaneous 
lesion on the left forearm measuring 1 1/2" in diameter which 
was roughly round in shape.  There were no other skin 
lesions.  There was a puncture type scar to the left triceps 
muscle area measuring 4 1/2 x 1/1 4".  

On VA examination in September 1999, there were scars on the 
left arm.  The left shoulder scar was about 7 cm. in length 
and into the deltoid muscle.  There was no limitation of 
joint motion or other significant functional deficit.

A report of evaluation dated in October 2002 by NTB, M.D., 
indicated that on examination, the veteran had diffuse scars 
through the arm that were small and thin and were the result 
of using his left arm to get "brushed-off" in Vietnam.  The 
left shoulder motion was forward flexion to 165 degrees, with 
abduction to 135 degrees and external rotation to 60 degrees, 
normal internal rotation, elbow flexion of 140 degrees, 
supination and pronation normal with wrist dorsiflexion 
normal as well.  All left wrist movements were normal. 

The veteran said that some of his current pain and associated 
limitation of movement involved the left upper extremity.  
The examiner had treated him for left frozen shoulder in the 
past 3 years.  The pain in the shoulder had been there since 
Vietnam but he said it was getting worse.  She diagnosed but 
did not further describe a loss of function of that shoulder.

Criteria

A superficial scar that is poorly nourished with repeated 
ulceration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7803. 

A superficial scar that is tender and painful on objective 
demonstration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7804. 

A scar may also be rated based on limitation of function of a 
part affected.  38 C.F.R. § 4.118a, Diagnostic Code 7805.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination. See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59. VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the shoulder is considered 
a major joint. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Under Diagnostic Code 5201, a 20 percent rating is warranted 
where motion of the arm is limited at shoulder level.  A 20 
percent rating is also warranted where motion of the minor 
arm is limited to midway between the side and shoulder level.  
A 30 percent rating is warranted where motion of the major 
arm is limited to midway between the side and shoulder level.  
A 30 percent rating is also warranted where motion of the 
minor arm is limited to 25 degrees from the side.  A 40 
percent rating is warranted where motion of the major arm is 
limited to 25 degrees from the side. 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Under Diagnostic Code 5203, a 10 percent rating is warranted 
for malunion of the clavicle or scapula, or for nonunion of 
the clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for dislocation of the clavicle or 
scapula or for nonunion of the clavicle or scapula with loose 
movement.  The disability may also be rated based on 
impairment of function of the contiguous joint. 38 C.F.R. § 
4.71a, Diagnostic Code 5203.

Where there is limitation of motion which is noncompensable 
under the diagnostic code for a particular joint, a 10 
percent rating may be assigned under Diagnostic Code 5003.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or other 
satisfactory evidence of painful motion.

Analysis

The veteran does not have a malunion, nonunion or dislocation 
of the clavicle or scapula as revealed by radiographic or 
other clinical studies.  Accordingly he does not meet the 
criteria for a compensable rating under Diagnostic Code 5203. 

As the nontender scars are not shown to be poorly nourished 
with repeated ulceration, painful or cause limitation of 
function of the affected body part, a compensable rating is 
not warranted for on the basis of scarring.  38 C.F.R. § 
4.118, Codes 7803-7805 (2002).

The Board concludes that absent compensable scarring, and 
without demonstrable limitation of motion and pain on motion 
on recent VA examination reports, the veteran does not meet 
the criteria for a compensable rating for left shoulder 
dislocation, postoperative with scar regardless of the code 
used.


Residuals, injury to left calf with fragment wound scars
Factual Background

Inservice records and notation on a VA Form 07-3101 dated in 
June 1968 showed that in October 1967, the veteran had 
experienced multiple shrapnel wounds which were dressed at 
the time, and from which he periodically thereafter removed 
fragments.  

Post-service records would reflect that in February 1968, he 
was on a reconnaissance mission when hit by fire.  The 
resultant multiple fragmentation wounds included some 
involving the left lower leg which were dressed and did not 
become infected.  On occasion thereafter, the veteran 
reported removing fragments.

On VA hospitalization in December 1977 for an unrelated 
disorder, the veteran reported that he had a 5 year history 
of occasional numbness and tingling in his lower extremities.  

On the 1992 VA examination, the veteran had multiple small 
circular hyperpigmented areas as a result of very fine 
fragmentation wounds, most measuring 3 mm. in diameter and 
brownish in color including on the left calf. 

On VA examination in December 1995, photos were taken of the 
scars and are of record.

On VA examination in 1997, it was noted that the injury to 
the left lower leg was the first of his series of injuries, 
and the area had been cleaned and then dressed and had been 
without significant infection.  Now, the scars would 
occasionally be painful, the sensation occurring in 
situations like when he would push the clutch pedal when 
driving the truck.  Bumping the scars would also cause pain.  
The veteran reported some decreased strength in the left 
lower leg secondary to the injury and scar, and had some 
nocturnal cramping in that area.  He was somewhat self-
conscious about the appearance of the scars and always wore 
clothing to cover them.  The leg had a constant muscle 
"achiness" to it. 

On examination, there were three scars over the left 
gastrocnemius muscle.  These were all oval in configuration.  
Two of the scars were heaped up, as a keloid, and were 
hyperpigmented.  The largest measured 0.7 cm. and the 
smallest measured 0.5 cm.  There was another scar with a 
slightly concave surface, which was hypopigmented, and 
measured 0.8 cm.  Photos were taken and are of record.

On VA examination in August 1998, there were two 
hypopigmented scars on the left posterior calf, one measuring 
1/4" and one 1/2" in diameter.  There was a shallow scar 
close to the other two measuring about 1/2" in diameter.  
Neurological evaluation showed reflexes at the patellae to be 
1/4.

On VA examination in September 1999, there was a scar on the 
left calf, about 1 cm. and slightly raised indicating 
hypertrophy.  There was no muscle weakness or neurological 
deficit associated with the scar.

A report of evaluation dated in October 2002 by NTB, M.D. 
indicated that there were multiple scars on the back of the 
legs, 2 x 6 mm. scars for the most part.  He complained that 
he had some numbness in the areas of the scars but no 
significant muscle weakness or other functional loss.

Criteria

A superficial scar that is poorly nourished with repeated 
ulceration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7803. 

A superficial scar that is tender and painful on objective 
demonstration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7804. 

A scar may also be rated based on limitation of function of a 
part affected.  38 C.F.R. § 4.118a, Diagnostic Code 7805.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Impairment of a knee involving slight recurrent subluxation 
or lateral instability is evaluated as 10 percent disabling.  
Impairment of a knee involving moderate recurrent subluxation 
or lateral instability is evaluated as 20 percent disabling. 
Impairment of a knee involving severe recurrent subluxation 
or lateral instability is evaluated as 30 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees. 38 C.F.R. § 4.71a, Code 5260.  Limitation of 
extension of a leg is rated 0 percent when limited to 5 
degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Code 
5261.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent. 38 C.F.R. 
§ 4.71a; Diagnostic Code 5257.

Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  38 C.F.R. § 4.71a; Diagnostic Code 5258.

Limitation of flexion of the leg to 15° shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent. 38 C.F.R. § 4.71a; 
Diagnostic Code 5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent. Extension 
limited to 15° shall be rated 20 percent.  Extension limited 
to 10° shall be rated 10 percent and extension limited to 5° 
shall be rated 0 percent.  38 C.F.R. § 4.71a; Diagnostic Code 
5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion of 140 degrees and extension of 0 degrees.  For the 
ankle, it is dorsiflexion 0 to 20 degrees and plantar flexion 
0 to 45 degrees. 38 C.F.R. § 4.71, Plate II.

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent. In flexion 
between 10° and 20° shall be rated 40 percent.  Favorable 
angle in full extension, or in slight flexion between 0 and 
10° shall be rated 30 percent.  38 C.F.R. § 4.71a; Diagnostic 
Code 5256.

A 40 percent rating is provided for impairment of the tibia 
and fibula, nonunion, with loose motion, requiring brace.  
Malunion with marked knee or ankle disability shall be rated 
30 percent, with moderate knee or ankle disability, 20 
percent, and with slight knee or ankle disability, 10 
percent.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

Analysis

In this case, the veteran's left calf injury causes no 
significant functional impairment other than ill-defined 
weakness and a slightly raised area showing possible 
hypertrophy at present.  As noted in the numerous options 
cited above, the veteran has no functional impairment of the 
lower extremity as a result of the scars.

The veteran complains of his personal concern at the 
discoloration on his calf, but a finding as this in an area 
such as the leg, is not considered a significant disability 
warranting compensation.  However, as the pertinent scarring 
is shown to be tender and painful on objective demonstration, 
a 10 percent rating is reasonably warranted.


Residuals, injury to right calf with fragment wound scar
Factual Background

Inservice records and notation on a VA Form 07-3101 dated in 
June 1968 showed that in October 1967, the veteran had 
experienced multiple shrapnel wounds which were dressed at 
the time, and from which he periodically thereafter removed 
fragments.  

Post-service records would reflect that in February 1968, he 
was again on a reconnaissance mission when hit by fire.  The 
resultant multiple fragmentation wounds included some 
involving the right lower leg which were dressed and did not 
become infected.  On occasion thereafter, the veteran 
reported removing fragments.

On VA hospitalization in December 1977 for an unrelated 
disorder, the veteran reported that he had a 5 year history 
of occasional numbness and tingling in his right lower 
extremity.  

On VA examination in December 1992, the veteran had multiple 
small circular hyperpigmented areas as a result of very fine 
fragmentation wounds, most measuring 3 mm. in diameter and 
brownish in color on the right calf.  These were nontender 
and without herniation, and consistent with fragmentation 
wounds from which fragments may have been removed at the time 
of the injury in service, or later by the veteran himself as 
they worked their way to the surface.  

On VA examinations in December 1995 and December 1997, photos 
were taken of the scars and are of record.

On VA examination in August 1998, the right calf scar was 
described as depressed, shallow and 1/4" in diameter.  
Neurological evaluation showed reflexes at the patellae to be 
1/4.  As noted above, the diagnosis was degenerative changes 
to the right extremity due to history of trauma.

A report of evaluation dated in October 2002 by NTB, M.D. 
indicated that there were multiple scars on the back of the 
legs, 2 x 6 mm. scars for the most part.  He complained that 
he had some numbness in the areas of the scars but no 
significant muscle weakness or other functional loss.

Criteria

A superficial scar that is poorly nourished with repeated 
ulceration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7803. 

A superficial scar that is tender and painful on objective 
demonstration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7804. 

A scar may also be rated based on limitation of function of a 
part affected.  38 C.F.R. § 4.118a, Diagnostic Code 7805.

See also above for leg and calf ratings. 

Analysis

In the case of his right calf injury, the veteran has been 
described as having degenerative arthritis in the right lower 
extremity, but there has been no clinical sign of right calf 
(or related bony) injury with resultant osseous degeneration 
upon which a compensable rating might be predisposed on that 
basis. 

The veteran has hyperpigmentation and keloid-like areas in 
the scars, but absent functional involvement, in an area such 
as the back of the leg, this primarily cosmetic problem is 
not considered key for rating purposes.  

The veteran demonstrates occasional numbness and tingling in 
his right lower extremity and has reported some periodic 
weakness.  He has evidence of mild concavity reflecting 
hypertrophy in the area of at least one and maybe more scars.  
However, there is no sign of atrophy or other functional 
impairment as would warrant a compensable rating at present 
for his right calf injuries.


Residuals, right shoulder injury 
with fragment wound scar, right deltoid
Factual Background

Service records show that the veteran had injuries in October 
1967 the details of which were not fully delineated in the 
records.  However, the report stated that he had also been 
hit by shrapnel in the right shoulder in October 1967 and had 
resultant pain and bleeding in the right shoulder.  This 
history is not inconsistent with the evidence of record.  
Inservice records and notation on a VA Form 07-3101 dated in 
June 1968 also collaterally showed that in October 1967, the 
veteran had experienced multiple shrapnel wounds which were 
dressed at the time, and from which he periodically 
thereafter removed fragments.  

Post-service records would reflect that in February 1968, he 
was again on a reconnaissance mission when hit by fire.  The 
resultant multiple fragmentation wounds were dressed.  On 
occasion thereafter, the veteran reported removing fragments.

On VA hospitalization in December 1977 for an unrelated 
disorder, the veteran reported that he had a 5 year history 
of occasional numbness and tingling in his right upper 
extremity and that his right hand and wrist had swollen twice 
the normal size on 4 different occasions in the prior 2 
months.  

On VA examination in December 1992, the 7 cm. long, slightly 
hypopigmented, right shoulder scar was described as being in 
the mid-deltoid area, resultant from a fragmentation wound 
with a moderate amount of poor cosmetic effect resulting from 
the irregular scar width and border, felt to be due to a 
secondary closure or closed by secondary intention.  The 
right deltoid scar was reportedly the largest of multiple 
scars.  

On VA examination in December 1995, photos were taken of the 
scars and are of record.

On VA examination in December 1997, the examiner described a 
scar in the right upper extremity as a flat, soft scar which 
was mostly linear but had a teardrop elongated appearance.  
It was 10.5 cm. in length and at its widest, was 3.5 cm. (and 
at the smallest point was 1.5 cm. wide).  Palpation of the 
scar caused mild pain.  There was no atrophy or diminution of 
strength.  Photos were taken and are of record.

On VA examination in August 1998, one diagnosis was 
degenerative changes to the "right extremity" due to 
history of trauma.

A report of evaluation dated in October 2002 by NTB, M.D., 
indicated that on examination, the veteran complained of 
having right upper extremity problems in general.  The 
veteran reported that the right shoulder produced chronic 
pain but not of the same significance as the problems in the 
left arm and shoulder.  On the right shoulder, there was a 9 
cm. x 1.5 cm. scar.  The right shoulder had forward flexion 
of 110 degrees, abduction of 135 degrees, and external 
rotation of 55 degrees on the right with normal other 
motions.  She diagnosed significant dysfunction of the right 
shoulder area.
Criteria

A superficial scar that is poorly nourished with repeated 
ulceration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7803. 

A superficial scar that is tender and painful on objective 
demonstration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7804. 

A scar may also be rated based on limitation of function of a 
part affected.  38 C.F.R. § 4.118a, Diagnostic Code 7805.

See above for criteria relating to upper extremity 
disability.


Analysis

With regard to the veteran's residual impairment of the right 
shoulder, while he complains of numbness and tingling 
sensations, and minimal cosmetic defect, there is evidence of 
minimal functional impairment from a motion standpoint.  
However, there is an appreciable amount of scarring, 
described above; with a single scar measuring 10.5 cm. in 
length by 3.5 cm. (and at the smallest point was 1.5 cm. 
wide) and this scar in particular is palpably painful.  

Resolving doubt in the veteran's favor, a 10 percent rating 
is assignable for the painful and tender right shoulder scar.


Residuals, injury to right ankle, with fragment wound scar
Factual Background

Inservice records and notation on a VA Form 07-3101 dated in 
June 1968 showed that in October 1967, the veteran had 
experienced multiple shrapnel wounds which were dressed at 
the time, and from which he periodically thereafter removed 
fragments.  

Post-service records would reflect that in February 1968, he 
was again on a reconnaissance mission when hit by fire.  The 
resultant multiple fragmentation wounds included some 
involving the right ankle and right lower leg.  These areas 
were dressed and did not become infected.  On occasion 
thereafter, the veteran reported removing fragments.

On the 1992 VA examination, the veteran also had multiple 
small circular hyperpigmented areas as a result of very fine 
fragmentation wounds, most measuring 3 mm. in diameter and 
brownish in color including on the right ankle.  These were 
nontender and without herniation, and consistent with 
fragmentation wounds from which fragments may have been 
removed by the veteran himself as they worked their way to 
the surface.  Range of motion of the right ankle was flexion 
to 20 degrees and extension to 30 degrees.

On VA hospitalization in December 1977 for unrelated possible 
seizure disorder, the veteran reported that he had a 5 year 
history of occasional numbness and tingling in his right 
lower extremity.  

On VA examination in December 1995, photos were taken of the 
scars and are of record.

On VA examination in 1997, photos were taken and are of 
record.

On VA examination in September 1999, there was a scar on the 
right ankle but no demonstrable muscle weakness or 
neurological deficit. 

A report of evaluation dated in October 2002 by NTB, M.D., 
indicated that on examination, the veteran said that his 
right ankle shrapnel bothered him on and off.  Range of ankle 
motion was relatively normal on examination.

Criteria

A superficial scar that is poorly nourished with repeated 
ulceration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7803. 

A superficial scar that is tender and painful on objective 
demonstration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7804. 

A scar may also be rated based on limitation of function of a 
part affected.  38 C.F.R. § 4.118a, Diagnostic Code 7805.

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent.  In plantar flexion, between 30° and 40°, or in 
dorsiflexion, between 0° and 10°, a 30 percent rating may be 
assigned.  Ankylosis in plantar flexion, less than 30° shall 
be rated 20 percent.  Diagnostic Code 5270.

Marked limited motion of the ankle shall be rated 20 percent, 
and moderate limitation of motion shall be rated 10 percent.  
Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position shall be rated 20 percent, and in 
good weight-bearing position, 10 percent.  Diagnostic Code 
5272.

Malunion of the os calcis or astragalus with marked deformity 
shall be rated 20 percent, and with moderate deformity, 10 
percent.  Diagnostic Code 5273.

Astragalectomy shall be rated 20 percent.  Diagnostic Code 
5274.

Analysis

The veteran's shell fragment wound residuals, right ankle, 
are manifested by subjective complaints of pain, soreness, 
tenderness and weakness; findings of small, well healed scars 
of superficial wounds with no injury to vital structures; no 
adhesions; no loss of sensation; no retained foreign bodies 
or other abnormalities; no objective evidence of pain or 
tenderness; no deformity; no swelling; no bone damage; no 
tendon damage; no injury to tibial arteries or veins; no 
joint damage; no nerve damage; no muscle wasting and no 
significant loss of muscle mass; no tumors of the muscle; 
questionable muscle function loss; no muscle herniation; and 
muscle strength estimated at 4/5 bilaterally.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the ankle, it 
is dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II.  Demonstrable 
limitation of motion has not been shown.  Accordingly, a 
compensable rating for the veteran's right ankle disability 
is not warranted, regardless of the Code selected.


Residuals, wound to the right wrist with fragment wound scar
Factual Background

The veteran states that his right wrist was injured in 
November 1967 while he was on a reconnaissance patrol and 
enemy gunfire grazed his right wrist.  He cared for it 
himself and there was no infection.  Inservice records and 
notation on a VA Form 07-3101 dated in June 1968 showed that 
in October 1967, the veteran had experienced multiple 
shrapnel wounds which were dressed at the time, and from 
which he periodically thereafter removed fragments.  

Post-service records would reflect that in February 1968, he 
was again on a reconnaissance mission when hit by fire.  The 
resultant multiple fragmentation wounds were dressed and did 
not become infected.  On occasion thereafter, the veteran 
reported removing fragments.

On VA hospitalization in December 1977 for an unrelated 
disorder, the veteran reported that he had a 5 year history 
of occasional numbness and tingling in his right upper 
extremity; his right hand and wrist had swollen twice the 
normal size on 4 different occasions in the prior 2 months.  

On VA examination in December 1992, there was an oblique scar 
in the midportion of the dorsum of the right wrist measuring 
about 1 cm. in length and 2 mm. in width.  It was 
hypopigmented but not sensitive or mounding.  It was 
otherwise noted that he had multiple small circular 
hyperpigmented areas as a result of very fine fragmentation 
wounds, nontender and without herniation, and consistent with 
fragmentation wounds from which fragments may have been 
removed by the veteran himself as they worked their way to 
the surface.  Range of motion of the right wrist was not 
diminished and he was able to grasp objects.  The diagnosis 
was grazing missile injury of the right wrist, treated, 
improved, without residual effects.

On VA examination in December 1995, photos were taken of the 
scars and are of record.

On VA examination in December 1997, there was a linear scar 
on the dorsal surface of the right wrist which measured 3.2 
cm. in length, and was slightly hypopigmented.  Palpation of 
the scar caused mild pain.  There was no atrophy or 
diminution of grip or strength.  Photos were taken and are of 
record.  The veteran reported having right wrist pain with 
movements such as shoveling snow or picking up a bucket.

On VA examination in August 1998, the right wrist scar was 
described as depressed.  As noted above, the scar measured 4 
1/2" x 1 1/4".  There was another right wrist scar which 
measured 2 x 1/4" along with decreased grip capacity.  The 
measurement was 1/4" smaller circumference for the right 
wrist when compared to the left wrist.  X-ray of the right 
wrist was normal.

A report of evaluation dated in October 2002 by NTB, M.D., 
indicated that the veteran complained that his right wrist, 
where he had a bullet graze the wrist, was one of the more 
serious of his right upper extremity problems.  On 
examination, there was a 2.5 cm. scar over the right wrist 
which was raised up by a lump of approximately 1 cm.  There 
was another area that was about 6 x 2 cm. that was rather 
swollen but not truly edematous; the scarred area was 
described as thicker, and the wrist was larger proximal to 
the scar in the right wrist when compared to the left wrist.  
He also had two 4 x 5 mm. scars on the right forearm 
consistent with the shrapnel injury.  Right wrist flexion was 
only to 45 degrees and extension was also to 45 degrees.  
There was normal right elbow functioning.  In the right 
shoulder, the veteran had abduction to 110 degrees and 
otherwise normal range of motion.  His right wrist also 
showed slightly reduced ulnar deviation of about 30 degrees, 
with normal radial deviation.  The specific pertinent 
diagnosis was decreased use of the right wrist due to 
ammunition wound. 


Criteria

A superficial scar that is poorly nourished with repeated 
ulceration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7803. 

A superficial scar that is tender and painful on objective 
demonstration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7804. 

A scar may also be rated based on limitation of function of a 
part affected.  38 C.F.R. § 4.118a, Diagnostic Code 7805.

The veteran's service-connected wrist disability can also be 
rated under the provisions of Diagnostic Code 5215 for wrist, 
limitation of motion of.  Under this regulatory provision, a 
rating of 10 percent is warranted where dorsiflexion is less 
that 15 degrees; a 10 percent rating is also assigned where 
palmar flexion is limited in line with the forearm.  Under 
Code 5215, the same rating applies regardless of whether the 
injured extremity is dominant.  The highest rating available 
under Code 5215 is ten percent; a greater evaluation is 
available for ankylosis of the wrist under Code 5124 (with 
descriptions shown above for ankylosis).

Analysis

The veteran's right wrist injury causes some diminished 
sensation (tingling, numbness) and periodic swelling of the 
wrist.  The scarring is not particularly tender, ulcerated or 
otherwise functionally limiting other than occasionally 
painful on palpation.  

However, and most importantly, from a schedular standpoint, 
the veteran has ongoing and demonstrable, albeit modest, 
diminution of the dorsiflexion as well as the ulnar deviation 
of the right wrist.  Although this functional loss is well 
below the threshold required for "ankylosis", it 
nonetheless fulfills the requirements for a 10 percent rating 
and no more under Code 5215.


Residuals, injury to the left leg with fragment wound scar
Factual Background

Service medical records show that in  November 1964, the 
veteran was onboard ship and fell on a ladder and struck his 
left shin breaking the skin and exposing the bone.  The 
hospitalization report showed that he had hit the left 
pretibial area in the distal third and there was marked 
contusion around the area.  Examination showed a 3 x 2 cm,. 
lacerated area down to the periosteum of the tibia.  Under 
local anesthesia, the wound was debrided, irrigated and 
sutured and he was given antibiotics and shortly returned to 
duty.

Inservice records and notation on a VA Form 07-3101 dated in 
June 1968 showed that in October 1967, the veteran had 
experienced multiple shrapnel wounds which were dressed at 
the time, and from which he periodically thereafter removed 
fragments.  

Post-service records would reflect that in February 1968, he 
was again on a reconnaissance mission when hit by fire.  The 
resultant multiple fragmentation wounds included some 
involving the left lower leg which were dressed and did not 
become infected.  On occasion thereafter, the veteran 
reported removing fragments.

On VA hospitalization in December 1977 for an unrelated 
disorder, the veteran reported that he had a 5 year history 
of occasional numbness and tingling in his left lower 
extremity.  

VA physical examination in late 1992 showed multiple small 
circular hyperpigmented areas as a result of very fine 
fragmentation wounds, located including on the left calf, 
nontender and without herniation, and consistent with 
fragmentation wounds from which fragments may have been 
removed at the time of the initial dressing, or later by the 
veteran himself as they worked their way to the surface.  
Range of motion of the left "ankle" was flexion to 20 
degrees and extension to 30 degrees.

On VA examination in December 1995, photos were taken of the 
scars and are of record.

On VA examination in 1997, photos were taken and are of 
record

On VA examination of the left lower extremity in January 
1998, there was noted to be residuals of the shrapnel 
injuries experienced in 1967.  Specifically, there were three 
scar areas, all located posteriorly.  These consisted of one 
flat, oval scar measuring 1 cm.  in diameter which was 
slightly hypopigmented.  There were two hyperpigmented scars; 
these were "heaped up" lesions, looking like a keloid, with 
one scar measuring 0.5 cm. and the other measuring 0.2 cm., 
all on the posterior left leg.  These were not tender and 
said to be only cosmetic.  

On VA examination in September 1999, the veteran reported 
that he had developed pain and cramping in the residuals of 
injuries to his thighs which hindered him in his work driving 
a truck.

A report of evaluation dated in October 2002 by NTB, M.D., 
indicated that on examination, there were small, residual 
discolored shrapnel scars on the back of his legs, some of 
which were described by the veteran as being numb.

Criteria

A superficial scar that is poorly nourished with repeated 
ulceration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7803. 

A superficial scar that is tender and painful on objective 
demonstration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7804. 

A scar may also be rated based on limitation of function of a 
part affected.  38 C.F.R. § 4.118a, Diagnostic Code 7805.

See above for leg rating criteria.

Analysis

In the case of the veteran's multiple inservice left leg 
injuries, his scars are either slightly hypopigmented or 
hyperpigmented, but none are particularly tender and cosmetic 
impact is minimal.  Thus compensation is not warranted under 
the Codes 7800 series for residual scarring.  Absent other 
signs of functional impairment other than reported occasional 
cramping in the thighs while driving, there is no evidence of 
disability as would warrant compensation under any pertinent 
schedular criteria.


TDIU
Factual Background

Prior evidence of record relates to the veteran's long 
history of work, particularly in construction jobs.  Over the 
years he had indicated that he has worked in numerous 
positions.  [Refer to the examinations cited above].

A VA Form 21-8940 is of record from 1998 reflecting that the 
veteran had been a driver for a number of companies, had 
worked in construction, and had had many jobs.  He said that 
he had last worked full time in March 1998.

A VA Form 21-4192 is of record dated in August 1998, 
reflecting that the veteran had worked 8-9 hours daily as a 
driver from July 1996; he last worked in August 1998.  
Another VA Form 21-8940 is of record confirming that 
information.

On VA examination in September 1999, the veteran reported 
that he had developed pain and cramping in the residuals of 
injuries to his thighs which hindered him in his work driving 
a truck.

A VA Form 21-8940 is of record dated in August 2002 
reflecting that he had worked as a truck driver for a 
trucking firm and an excavating firm in 1996 and 1998; and 
that his last employment had been as a trucker in August 
2002.  He was unable to recall when he had been out due to 
illness.  However, a VA Form 21-4192 from one of those firms 
dated in September 2002 was to the effect that he had quit in 
July 2002, after working with them since August 1998.

Criteria

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of the rating 
schedule are present.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of 38 C.F.R. § 3.340.  However, if the total 
rating is based on a disability or combination of 
disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects 
upon occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15 (2002).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340.

The following will be considered to be permanent total 
disability; the permanent loss of the use of both hands, or 
both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden. Other total disability ratings are scheduled in 
the various bodily systems of this schedule.  38 C.F.R. § 
4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  Id.

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15.

A claim for total disability rating based on unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  See Vettesse v. Brown, 7 Vet. App. 31, 34-35 
(1994).  In evaluating a veteran's employability, 
consideration may be given to his level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or impairment caused by non 
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinions of the 
chief legal officer of the VA.  38 U.S.C.A. § 7104(c).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (December 27, 1991).





Analysis

In this case, the veteran fulfills both subjective and 
objective criteria for a TDIU, meeting schedular and 
extraschedular criteria on multiple counts.  Although he has 
held a vast number of occupational positions over the years, 
he must be praised for his concerted effort to work.  
However, notwithstanding that history of making the effort to 
work, particularly as a trucker, he is no longer able to 
continue.  And having reviewed the abundant evidence of 
record, the Board finds that it is inconceivable that he 
would be able to adapt in the future to anything other than 
marginal work, if that.  

His disabilities, especially his PTSD, but also his aggregate 
combat-incurred orthopedic problems involving both upper and 
lower extremities, are clearly of such nature and constancy 
that it is entirely unreasonable to would assume that he 
would be able to obtain or retain gainful employment.  A TDIU 
is clearly warranted.



General Extraschedular Considerations

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities.  The Board notes that 
the disabilities have not required frequent hospitalizations.  
And other than contemplated within the provisions of each 
herein cited pertinent Code, and the regulations for TDIU, 
with respect to whether there is evidence of marked 
interference with employment, the Board notes that the 
schedular criteria adequately reflect the current situation.  
In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 38 
C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
regulatory criteria relating to the payment of monetary 
awards.    

An increased (compensable) evaluation for bilateral defective 
hearing is denied.  

A 10 percent rating for an injury to the right hand and 
fingers is granted, subject to the regulatory criteria 
relating to the payment of monetary awards. 

An increased (compensable) rating for residuals of fragment 
wounds to the left shoulder and upper arm is denied.  

A 10 percent rating for residuals of a left calf injury with 
tender scar is granted, subject to the regulatory criteria 
relating to the payment of monetary awards.

An increased (compensable) evaluation for a right calf injury 
is denied. 

A 10 percent rating for a right shoulder injury with tender 
scar is granted, subject to the regulatory criteria relating 
to the payment of monetary awards.

An increased (compensable) evaluation for a right ankle 
injury is denied. 

A 10 percent evaluation for a right wrist injury with 
limitation of motion is granted, subject to the regulatory 
criteria relating to the payment of monetary awards.

An increased (compensable) evaluation for a left leg injury 
is denied.  

A TDIU is granted, subject to the regulatory criteria 
relating to the payment of monetary awards.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

